Citation Nr: 1135909	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  03-21 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for non-ulcer dyspepsia.


REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to February 1958.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for non-ulcer dyspepsia and assigned a 10 percent evaluation, effective November 2, 1993, the date of the claim.

In a December 2004 decision, the Board denied the Veteran's claim of entitlement to an evaluation in excess of 10 percent for non-ulcer dyspepsia and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).   In a July 2007 Memorandum Decision, the Court vacated the December 2004 Board decision and remanded the case to the Board for further appellate review.

In February 2008, May 2009, and November 2009, the Board remanded this case for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to December 21, 2009, the evidence of record shows that the Veteran's non-ulcer dyspepsia is characterized by recurrent abdominal pain, recurrent indigestion and vomiting, and occasional epigastric or abdominal distress.

2.  From December 21, 2009 to March 12, 2010, the evidence of record shows that the Veteran's non-ulcer dyspepsia is characterized by additional symptoms of persistent epigastric distress.

3.  As of March 13, 2010, the evidence of record shows that the Veteran's non-ulcer dyspepsia is characterized by additional symptoms including melena and weight loss.


CONCLUSIONS OF LAW

1.  Prior to December 21, 2009, the criteria for an initial evaluation in excess of 10 percent for non-ulcer dyspepsia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7305, 7319, 7346.  (2010).

2.  From December 21, 2009 to March 12, 2010, the criteria for an initial evaluation of 30 percent, but no more, for non-ulcer dyspepsia have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7305, 7319, 7346.  (2010).

3.  As of March 13, 2010, the criteria for an initial evaluation of 60 percent, but no more, for non-ulcer dyspepsia have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7305, 7319, 7346.  (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  In compliance with the Board's February 2008 remand, VA scheduled the Veteran for an April 2008 VA examination.  In compliance with the Board's May 2009 remand, VA sent the Veteran a letter informing him of the elements required to support an increased evaluation.  VA also obtained and associated additional VA treatment records from February 2003 to September 2006.  Thereafter, VA scheduled the Veteran for a July 2009 VA examination.  In compliance with the Board's November 2009 remand, VA obtained VA treatment records dated from November 1993 to February 1995, from the Dallas VAMC and scheduled the Veteran was a VA stomach disorder examination in April 2010.  Thus VA has complied with the February 2008, May 2009, and November 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

In a March 2002 rating decision, service connection for non-ulcer dyspepsia was awarded, effective November 2, 1993, and evaluated as 10 percent disability under Diagnostic Code 7399-7346.  See 38 C.F.R. § 4.114.  The Veteran has appealed that initial evaluation.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 7346 provides criteria for the evaluation of hiatal hernia.  38 C.F.R. § 4.114.  Under this diagnostic code, a 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 60 percent evaluation is available for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

Under Fenderson, staged disability ratings are permitted if the evidence of record shows distinct time periods where the Veteran's disability exhibited symptoms that would warrant different ratings.  See id.  In this case, the record does show three distinct time periods within which the Veteran's symptoms warranted different disability ratings.  These periods are described below.

Prior to December 21, 2009

VA treatment records from May 1995 show complaints of right flank pain for 1 1/2 weeks, which was ultimately was attributed to musculoskeletal pain.  Records from March 1996 show complaints of stomach pain and ulcer.  The Veteran was diagnosed with chronic dyspepsia.  Records from July 1998 show complaints of nausea, vomiting, and diarrhea; however, these symptoms were attributed to food poisoning.  VA treatment records from October 2000 show complaints of dyspepsia symptoms associated with certain foods.  An upper gastrointestinal series was ordered to rule out ulcers.  The results of that series were negative for demonstrable esophageal abnormality, hiatal hernia, or gastroesophageal reflux.  The stomach was normal in configuration, contraction, and rugal pattern.  The antrum, pylorus, and duodenal bulb showed no evidence of peptic ulcer disease.  The opacified small bowel was normal.  Records from December 2000 show complaints of persistent dyspepsia symptoms, particularly at night, and a diagnosis of dyspepsia.

In a March 2001 letter, a VA physician, after reviewing the Veteran's available medical record, found that the Veteran's current medical record did not reveal evidence of a prior ulcer pathology, he was currently diagnosed with non-ulcer dyspepsia, and he had not had a previously positive upper GI at the VAMC.  Despite this, the physician found that he could not rule out a past history of ulcer disease.

In February 2003, the Veteran underwent a VA medical examination in conjunction with this claim.  At that time he complained of having to stay on a bland diet to avoid food that would aggravate his stomach symptoms.  He reported flare-ups usually every day or two, but occasionally he will not have one for up to four days.  These flare-ups last several hours.  He takes medication to relieve his symptoms, but reports that they only help slightly.  The nature of his stomach symptoms was not described.

In September 2003, the Veteran underwent another VA medical examination in conjunction with this claim.  At that time, he complained of abdominal pain and abdominal discomfort whenever he ate greasy, fatty foods or sweets.  He reported occasional constipation and irritable rectal bleeding about once a year.   He had a good appetite and no complaints of heartburn, gas, or indigestion.  About three or four times a year, after eating the pain in his chest will cause him to vomit.  He has a vague aching in the lower stomach that is sometimes associated with eating, but usually associated with nervousness.  His gout medication also irritated his stomach.  The Veteran's non-ulcer dyspepsia was found to be moderate in degree, not progressive, and minimal general disability.

In April 2008, the Veteran again underwent a VA examination in conjunction with this claim.  At that time, he reported pain "all over" his abdomen on and off.  He reported occasionally taking medication for it.  He stated that his bowel habits had not changed.  He reported no nausea, vomiting, heartburn, difficulty swallowing, melena, or bleeding.  He had no weight loss.  He did not have a specific food intolerance, but stated that he avoided spicy foods.  The examiner noted that the Veteran's treatment records did not show treatment for gastrointestinal complaints within the previous three or four years and the Veteran had not taken his stomach medication in some time.  

VA treatment records from May 2008 show complaints of right flank pain of a day's duration, which had been relieved the previous night by stomach medication.

In July 2009, the Veteran underwent another VA medical examination.  This examiner opined that the Veteran's symptoms, which did not include frequent reflux or dysphagia, lingering pain in the epigastrium, gastric ulcer, or ongoing problems of this nature identified in the past, are most analogous to those of duodenal ulcer disease.

Records from August 2009 show an emergency room visit for complaints of abdominal pain.  No specific intra-abdomen disease was found.  VA treatment records from October 2009 show complaints of mid epigastric abdominal pain.  The Veteran was diagnosed with hypertension, chronic gout, and anemia.  Records from December 21, 2009 show complaints of persistent gastric discomfort.  

The Board notes that the Veteran has a history of anemia.  When it is not possible to separate the effects of a service connected disability and non-service connected disabilities, the reasonable doubt doctrine under 38 C.F.R. § 3.102 requires that such doubt be resolved in the Veteran's favor.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  However, the record does not attribute the Veteran's anemia to his stomach disability.  In fact, the April 2008 examiner noted that the Veteran was anemic, however he opined that this was more likely due to thalassemia and therefore unrelated to the Veteran's stomach disability.  Therefore it is possible to separate out the Veteran's nonservice connected anemia from his service connected stomach disability and as such, this documented anemia is not found to be a symptom of his service connected disability. 

Based on the above, the Board finds that the Veteran's non-ulcer dyspepsia most nearly approximates the criteria for a 10 percent evaluation.  The Veteran has consistently complained of recurrent abdominal pain with occasional additional symptoms of vomiting, indigestion, and abdominal discomfort.  The record does not reflect dysphagia, prosis, regurgitation, or substernal pain.  The record reflects musculoskeletal disorders affecting several joints including the Veteran's bilateral arms and shoulders which have resulted in occasional shoulder and arm pain, but these symptoms have not coincided with his stomach symptoms and have not been associated with this disability by either the Veteran or any medical care provider.  The Veteran's symptoms of stomach disability have not been found to be productive of considerable impairment of health.  Thus, the criteria for a 30 percent evaluation under this diagnostic code have not been met.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

The Board has also considered whether a higher evaluation is available under Diagnostic Code 7305 for duodenal ulcer.  In order to warrant the next higher evaluation of 20 percent under Diagnostic Code 7305, the Veteran's disability must be moderate with recurring episodes of severe symptoms two or three times a year, averaging 10 day in duration or with continuous moderate manifestations.  38 C.F.R. § 4.114, Diagnostic Code 7305.  The criteria for a 40 percent evaluation includes impairment of health manifested by anemia and weight loss; or recurrent episodes of severe symptoms four or more times a year, averaging 10 day in duration.  Id.  As explained previously, the record does show a history of unrelated anemia, which the Board has permissibly separated out of this consideration.  Moreover, the record does not reflect any episodes of severe symptoms lasting for 10 days, much less several such episodes occurring within a year.  Thus a higher evaluation under Diagnostic Code 7305 is not warranted.  

Finally, the Board has also considered whether a higher evaluation is available under Diagnostic Code 7319 for irritable colon syndrome.  In order to warrant the next higher evaluation of 30 percent under Diagnostic Code 7319, the Veteran's symptoms must be severe; diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  Despite the Veteran's complaints of chronic abdominal pain, he does not report symptoms of persistent abdominal distress.  His reports of diarrhea and constipation are occasional.  At his February 2003 examination, the Veteran reported regular flare-ups of undefined stomach symptoms occurring several times a week.  Even these additional symptoms do not rise to the level of "more or less constant" abdominal distress as described by the regulation.  Therefore a higher evaluation under Diagnostic Code 7319 is likewise unavailable.

For the above reasons, the Board determines that preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's non-ulcer dyspepsia prior to December 21, 2009.  38 C.F.R. § 4.7.  

From December 21, 2009 to March 12, 2010

The Veteran was diagnosed with GERD.  The Veteran was also counseled on the need to lose weight to within 10 percent of his ideal weight.  At that time he was 231 lbs., considerably less than his highest weight of records which was 306 lbs. in December 2000, but still not within 10 percent of his ideal weight.

Based on the above, the Board finds that the Veteran's non-ulcer dyspepsia most nearly approximates the criteria for a 30 percent evaluation from December 21, 2009 to March 12, 2010.  In addition to the previous symptoms, the December 21, 2009 record notes the additional symptom of persistent epigastric distress, which satisfies the criteria for a 30 percent evaluation under this diagnostic code have not been met.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  However, even with this additional symptom, the record does not reflect symptoms productive of severe impairment to health, as required for the next higher evaluation of 60 percent under this diagnostic code.  See id.

Again, the Board has also considered whether a higher evaluation is available under Diagnostic Code 7305 for duodenal ulcer.  In order to warrant the next higher evaluation of 40 percent under Diagnostic Code 7305, the Veteran's disability must be moderately severe with impairment of health manifested by anemia and weight loss; or recurrent episodes of severe symptoms four or more times a year, averaging 10 day in duration.  38 C.F.R. § 4.114, Diagnostic Code 7305.   The criteria for a 60 percent evaluation includes severe symptoms with pain only partially relieved by standard therapy,  periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Id.  As explained previously, the record does show a history of unrelated anemia, which the Board has permissibly separated out of this consideration.  The record does not reflect recurrent hematemesis or melena or pain that can only be partially alleviated with treatment.  While weight loss is shown, the treating physician's comment that more weight loss is needed strongly suggests that the previous weight loss was not productive of definite impairment of health.  Thus a higher evaluation under Diagnostic Code 7305 is not warranted.  A 30 percent evaluation is equal to the highest possible evaluation under Diagnostic Code 7319 for irritable colon syndrome.  38 C.F.R. § 4.114, Diagnostic Code 7319.  Therefore a higher evaluation under this diagnostic code is unavailable.

For the above reasons, the Board determines that preponderance of the evidence is in favor of the assignment of a 30 percent evaluation for the Veteran's non-ulcer dyspepsia from December 21, 2009 to March 12, 2010.  38 C.F.R. § 4.7.  

As of March 13, 2010

The Veteran underwent another VA medical examination in conjunction with this claim on March 13, 2010.  At that time the Veteran reported chronic right upper quadrant pain for many years.  These pains were described as sharp, intermittent, and lasting twenty minutes.  Nervousness and spicy foods brought on symptoms.  Occasionally he would have daily nausea.  He reported vomiting at least once per week, which relieved his right upper quadrant pain.  He also reported indigestion occurring at least weekly, but not daily.  He further reported "stuffiness" in his chest.  He denied burning in his chest or throat.  He denied a sour taste in his mouth.  He stated that his medication did not ease his right upper quadrant pain.  Occasionally he had constipation and occasionally he had loose watery stools.  He reported a history of black stool three weeks prior.  He stated that he never took Pepto-Bismol.  His appetite was fair.  He stated that he had lost 30 pounds in the last four months.  At the time of examination, he weighed 224 pounds.  He denied feeling tired, anemia, and hematemesis.  He saw blood in his stool the week prior.  A kidney ultrasound biopsy in August 2009 showed gas and feces throughout his colon without distension and a small amount of small intestine gas mid abdomen.  He had no history of postgastrectomy syndrome, no circulatory disturbance after meals, hypoglycemic reactions, no peritoneal adhesions, distension, and no incapacitating episodes in the past year due to stomach or hospitalization or surgery.  He had no history of trauma, not neoplasm, and no evidence or signs of anemia.  There was no affect on the Veteran's occupation or daily activities.  

An ultrasound in April 2010 revealed multiple gallstones, which were found less likely than not related to his non-ulcer dyspepsia.  

In May 2010, the March 2010 examiner elaborated on his earlier findings.  The examiner noted that the Veteran's symptoms of epigastric discomfort were very vague.  His prescription medication did not help with the upper right quadrant pains.  There were no weight changes within the last year.  There was no nausea, diarrhea, hematemesis, or melena.  The examiner found no recurring episodes averaging 10 days or more in duration at least four times of more per year and no recurring episodes of severe symptoms two or three times per year averaging 10 days in duration of with continuous moderate manifestations.  The Veteran did report indigestion or heartburn three to four times per month lasting one day.  The examiner found that the Veteran's current gallstones, epigastric discomfort, and indigestion was mild, but his gallstones could increase their severity in the future.  The Veteran was anemic but the examiner found this to be unrelated to his epigastric pain or gallstones.  This finding is consistent with the previous medical opinion of the Veteran's anemia and therefore the Board continues to find this to be an additional nonservice connected disability, not a symptom of the Veteran's service connected stomach disability.  Cf. Mittleider, 11 Vet. App. at 182.

Despite the March 2010 examiner's findings to the contrary, the Veteran is competent to report weight loss and black stool (melena).  Based on these symptoms, the Board finds that, as of March 13, 2010, the Veteran's non-ulcer dyspepsia most nearly approximates the criteria for a 60 percent evaluation.  Likewise, he reported melena and weight loss.  At the time of the March 2010 VA examination, the Veteran's weight was down to 224 pounds, which was approximately 30 pounds lower than his recorded weight in May 2009.  The Board notes that the Veteran was only six pounds lighter than he had been in December 2009 when he was counseled to lose weight, however the record does not indicate that this weight loss was the result of the Veteran's efforts to comply with that doctor's recommendation and therefore it will be treated as a symptom.  See Mittleider, 11 Vet. App. at 182.  While the Veteran's weight loss in itself does not appear to be productive of severe impairment of health since, as mentioned above, the Veteran has been counseled by medical professionals to lose still more weight, the additional symptom of melena is enough to put the evidence at least in equipoise with regard to the Veteran's current symptoms.  Therefore the benefit of the doubt doctrine applies.  See 38 U.S.C.A. § 5107(b).  Thus, the criteria for a 60 percent evaluation under this diagnostic code have been met.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  This is the highest disability evaluation available under Diagnostic Code 7346.  

Again, the Board has considered alternate diagnostic codes.  Diagnostic Code 7305 for duodenal ulcer does not allow for a disability evaluation in excess of 60 percent.  See 38 C.F.R. § 4.114.  Diagnostic Code 7319 for irritable colon syndrome does not allow for a disability evaluation above 30 percent.  See id.  Therefore a higher evaluation under Diagnostic Code 7305 or 7319 is unavailable.  The record does not show the presence of marginal ulcer nor does it show that the Veteran is totally incapacitated by his symptoms; thus the criteria for a higher evaluation under Diagnostic Code 7306 are not met.  See id.  Likewise, the record does not show ulcerative colitis or marked malnutrition or liver abscess, so the criteria for a higher evaluation under Diagnostic Code 7323 are likewise not met. See id.  

For the above reasons, the Board determines that the preponderance of the evidence is in favor of the assignment of a 60 percent evaluation for the Veteran's non-ulcer dyspepsia as of March 13, 2010.  38 C.F.R. § 4.7.  

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of service-connected stomach disabilities, as explained above, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest and the Veteran does not allege that his stomach disability has rendered him unemployable.  Indeed, the VA examiner specifically found that the Veteran's disability does not prevent him from working.  As such, Rice is inapplicable to this case.


ORDER

Prior to December 21, 2009, entitlement to an evaluation in excess of 10 percent for non-ulcer dyspepsia is denied.

Subject to the law and regulations governing payment of monetary benefits, entitlement to an initial evaluation of 30 percent, but no more, for non-ulcer dyspepsia from December 21, 2009 to March 12, 2010, is granted.

Subject to the law and regulations governing payment of monetary benefits, entitlement to an initial evaluation of 60 percent, but no more, for non-ulcer dyspepsia from March 13, 2010, is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


